Clark, J. (dissenting):
The University of Rochester is a domestic educational corporation. On the tax roEs of 1923 of the city of Rochester the Eastman School of Music, including Kilbum HaE and the Eastman Theatre, were assessed for purposes of taxation. These are valuable properties and are owned by the university. The school of music and the theatre are under one roof and are connected by corridors.
The university objected to this assessment, claiming that the properties were exempt from taxation under subdivision 7 of section 4 of the Tax Law (as amd. by Laws of 1921, chap. 446).*
On the 9th day of March, 1923, the assessors, on advice of the corporation counsel of the city of Rochester, struck said properties from the tax rolls and exempted the University of Rochester from taxation thereon.
*202The assessment' rolls were then completed and delivered to the proper officer on or about the 1st day of April, 1923. On the 6th day of July, 1923, petitioner, a taxpayer of Rochester, applied at a Special Term of this court for a certiorari order, which was granted requiring the assessors to make return of their proceedings with reference to the exemption of said properties from taxation. Said order was subsequently vacated by the Special Term.
The question whether or not these properties were exempt from taxation under the terms of subdivision 7 of section 4 of the Tax Law, is not before us. A question of procedure is alone involved.
Respondents contend that the provisions of the Tax Law (§ 290 et seq., as amd. by Laws of 1916, chap. 323, and Laws of 1920, chaps. 643, 649) afford petitioner his exclusive remedy. We reach a different conclusion.
The right to review a claimed erroneous assessment under section 290 et seq. of the Tax Law is for the benefit of an aggrieved taxpayer because of an illegal assessment, or one that is erroneous by reason of overvaluation, or unequal because the assessment was made at a higher proportionate valuation than other property on the same assessment roll.
The claim of petitioner does not come within the scope of those sections. His complaint is simply that his tax burden is increased because property has been omitted from the tax roll which he claims should be taxed.
The Tax Law authorizes a writ of certiorari to review assessments which are illegal, erroneous and unequal, but it does not afford a remedy for a taxpayer who claims that his tax burden is increased because of the omission of property from the tax roll which he claims is liable for taxation. (37 Cyc. 1124; Van Deventer v. Long Island City, 139 N. Y. 133.)
Section 1284 of the Civil Practice Act provides that a certiorari order can be granted only: First, “ Where the right to the order or to a writ of certiorari is expressly conferred, or the granting thereof is expressly authorized, by a statute,” and second, “ Where a writ of certiorari might be issued at common law, by a court of general jurisdiction, and the right to a certiorari, or the power of the court to grant the same, is not expressly taken away by a statute.”
In this case the right to the order or writ is not expressly authorized by statute, nor has it been expressly taken away by statute.
The charter of the city of Rochester provides that the completed tax rolls, duly verified by the oath of the assessors, must be in the hands of the city clerk before April first of each year. (Charter *203of Rochester [Laws of 1907, chap. 755], § 188, subd. 1, as amd. by Laws of 1909, chap. 553.)
The tax rolls, with the mayor’s warrant duly annexed thereto under the seal of the city, must be delivered to the city treasurer on or before the twentieth day of April in each year. (Charter of Rochester, § 190.)
In People ex rel. Western N. Y. & Penn. R. Co. v. Woodbury (133 App. Div. 503) it is held: “ The charter [of Rochester] seems to contain within itself a complete system of procedure relative to the assessment and collection of taxes.”
Under the provisions of the city charter the assessment on the rolls of 1923 became final before petitioner raised the slightest objection to the proceeding of striking off the property in question from the assessment roll.
It is undisputed that the assessment roll of 1923 for the city of Rochester was in the hands of the proper city official at the time specified in the charter.
Petitioner made no objection to the assessors for their omission to place the property in question on the assessment rolls for 1923, and he did not obtain a certiorari order to review their proceedings until nearly three months after the tax roll had passed out of the possession of the assessors.
One of the objects of the certiorari order is to bring the records before the court for correction if necessary, or to review the proceedings of the inferior board or tribunal.
The assessment roll having passed out of the possession of the assessors long before petitioner obtained his certiorari order, it is not available to him for the power of the assessors over the tax roll had ceased and it cannot be produced by them.
There are few cases cited or that I have been able to discover that throw much light on this controversy. In People ex rel. Marsh v. Delaney (49 N. Y. 655) a writ was issued on the ground that the assessors had omitted to make proper entries in regard to property of a corporation which had resulted in under valuation of corporate property. Before the writ was issued defendants had completed their tax roll and had delivered it to the board of supervisors. The writ was quashed at the Special Term and on appeal the order was affirmed with an opinion which was not published. The head note states: “ After the roll has been delivered to- the board of supervisors and the power of the assessors over it has ceased, a certiorari should not be allowed, and if allowed, should be quashed even after return made.”
If petitioner has a grievance because property was omitted from the tax roll which he claims should have been entered thereon *204for purposes of taxation, the action of the assessors ought to be subject to review, but under the facts presented in the instant case I am of the opinion that he has no remedy by way of certiorari.
It is possible that hereafter petitioner could bring a taxpayer’s action to restrain the assessors from doing a claimed illegal act in failing to include on the tax rolls property that he urges should be taxed, or if it is ascertained that the property in question is taxable it could be entered on the tax roll of the next succeeding year and at the value of the year when it was omitted. (People ex rel. Oswald v. Goff, 52 N. Y. 434; 37 Cyc. 1090.)
But in this case when the assessment rolls were out of the hands of the assessors a considerable time before petitioner made any effort to review their proceedings, and when he did not object to striking off the property from the assessment rolls, and when, as stated on the argument and not controverted, the taxes have been substantially collected, it would work a great injustice and produce public inconvenience to interfere in the matter at this late date. (People ex rel. Onderdonk v. Supervisors of Queens Co., 1 Hill, 195; People ex rel. Toms v. Board of Supervisors, 199 N. Y. 150.)
An entire assessment roll cannot be declared invalid simply because a parcel of real estate was omitted therefrom either through ignorance or design of the assessors. (Van Deventer v. Long Island City, 139 N. Y. 133.)
The order should be affirmed, with costs.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.

 Since amd. by Laws of 1921, chap. 489.— [Rep.